DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	Applicant’s amendment filed on December 01, 2021 has been entered.  Claims 1, 2, 4-9 have been amended.  Claims 13-20 have been cancelled, and new claims 21-28 have been added.  Thus, claims 1-12 and 21-28 are still pending in this application, with claims 1, 9 and 22 being independent.  Claims 1-12 and 21-28 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
	Applicant’s detailed REMARKS further clarify and explain the original specification in view of the amended claims so as to clearly distinguish the amended claims over the prior art of record.   Applicant’s REMARKS are deemed persuasive, and Examiner agrees with Applicant's assertion that the prior art of record, individually or in combination, when considered in combination with all of the other limitations of the claim(s) as a whole, fails to teach, or render obvious, the following recited limitation(s) in the independent claim(s):
Claim 1:  
“sampling incident light at one or more locations of the one or more virtual light meters based at least in part on casting one or more second rays from the one or more locations of the one or more virtual light meters using one or more ray tracing algorithms, determining, based at least in part on the incident light, an exposure value; and 
rendering a frame representative of the virtual environment based at least in part on the exposure value”. 
Claim 9 and 12:
 	“sampling incoming irradiance at the one or more locations of the one or more virtual light meters based at least in part on executing a ray tracing algorithm at the one or more locations, determining, based at least in part on the incoming irradiance at the one or more locations, an exposure value; and rendering, based at least in part on the exposure value, a frame representative of the virtual environment from a perspective of the virtual camera.” 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675